       2:18-cv-02249-CSB-EIL # 42      Page 1 of 2                                         E-FILED
                                                          Thursday, 06 February, 2020 09:49:07 AM
                                                                      Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS

JANE DOE, as Parent and Next Friend of        )
K.B., A Minor,                                )
      Plaintiff,                              )
                                              )
      v.                                      )             No.    2:18-cv-02249
                                              )
URBANA SCHOOL DISTRICT #116, a Unit of )
Local Government; Scott Woods, Individually   )
and in his Official Capacity as Principal of  )
Urbana Middle School, ; Donald D. Owen, Ed.D. )
as Superintendent of URBANA SCHOOL            )
DISTRICT #116, in his Official Capacity; and  )             JURY DEMAND
THE MEMBERS OF THE URBANA SCHOOL )
DISTRICT #116 BOARD OF EDUCATION , in )
Their Official Capacities.                    )
      Defendants.                             )


               PLAINTIFF’S MOTION TO DISMISS PARTIES
     (Donald D. Owen, Urbana School District #116 and Board of Education)

      NOW COME, Jane Doe and K.B., the above referenced Plaintiffs, by their
attorney, Alfred D. Ivy, III, pursuant state and federal law, and for their Motion to
Dismiss Parties, and in support thereof Plaintiffs state as follows:


   1. Plaintiffs hereby requests leave to dismiss Donald D. Owen from this cause
      of action.
   2. Plaintiffs decline to amend their complaint against the Urbana School
      District #116 or its Board.
   3. Plaintiffs hereby request leave to dismiss Urbana School District #116 and
      its Board of Education from this cause.
       2:18-cv-02249-CSB-EIL # 42     Page 2 of 2




      Wherefore, Plaintiffs humbly request that this Honorable Court grant their
requests and permit this cause to continue against the remaining defendant Scott
Woods.


                                      Respectfully submitted
                                      Jane Doe – Parent and Next Friend of K.B.,
                                                  Plaintiff

                                            s/ Alfred D. Ivy, III
                                            Alfred D. Ivy, III
                                            Attorney for Plaintiff




Alfred D. Ivy, III – JD/MBA
Attorney at Law #6277701
P.O. Box 21038
611 West 63rd Street
Chicago, Illinois 60621
Lawmba1@gmail.com
217-480-4893
